UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7310


ABDUL-AZIZ RASHID MUHAMMAD,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-ct-03126-FL)


Submitted:   January 21, 2014               Decided: January 23, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abdul-Aziz Rashid Muhammad, Appellant Pro Se.      Christina Ann
Kelley, BUREAU OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Abdul-Aziz   Rashid     Muhammad   appeals   the   district

court’s order denying reconsideration of the district court’s

previous order dismissing his complaint brought pursuant to the

Federal Tort Claims Act.    We have reviewed the record and find

no reversible error.    Accordingly, we affirm for the reasons

stated by the district court.         Muhammad v. United States, No.

5:11-ct-03126-FL (E.D.N.C. Aug. 1, 2013). *     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                             AFFIRMED




     *
       To the extent Muhammad seeks to appeal the underlying
order dismissing his complaint, his appeal is timely only as to
the denial of his motion for reconsideration, which is properly
construed as a motion pursuant to Fed. R. Civ. P. 60(b).    See
Fed. R. App. P. 4(a)(4)(A); see generally Dove v. CODESCO, 569
F.2d 807, 809 (4th Cir. 1978).



                                  2